DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-14 were originally filed November 2, 2020.
	The preliminary amendment received November 2, 2020 canceled claims 1-14 and added new claims 15-34.
	Claims 15-34 are currently pending.
	Claims 15-18 and 26 are currently under consideration.

Election/Restrictions
Applicant’s election of Group I (claims 15-33) in the reply filed on April 4, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim 34 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 4, 2022.

Applicant’s election of SEQ ID NO: 1 (RD2 monomer) with amidation at the C-terminus and a transport promoting peptide in the reply filed on April 4, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Please note: transport promoting peptide and C-terminal amidation (only unspecified amidation is claimed) are not currently part of the claims. However, CPP (cell penetrating peptides)/PTD (protein transduction domains) and C-terminal amidation are well-known in the prior art.

Claims 19-25 and 27-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 4, 2022.

Priority
	The present application is a 371 (National Stage) of PCT/EP2019/061298 filed May 2, 2019 and claims foreign priority to Germany 10 2018 110 543.6 filed May 3, 2018.

	Please note: it is believed that the excipient of claim 34 does not have priority to PCT/EP2019/061298 or Germany 10 2018 110 543.6.

Applicant cannot rely upon the certified copy of the foreign priority application to overcome any rejection of record because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 13, 2021 is being considered by the examiner.

Drawings
	No drawings are present.

Specification
The disclosure is objected to because of the following informalities: it is typical in the art to utilize capital letters for the single letter code for amino acids (lower case letters are reserved for nucleic acids). See page 2, line 9; page 3, line 21; page 5, line 6; and page 6, lines 19 and 21.  
Appropriate correction is required.

Claim Objections
Claim 17 is objected to because of the following informalities: deletion of “(RD2 monomer)” is suggested. Alternatively, applicants may utilize RD2 monomer throughout the claims in combination with SEQ ID NO: 1. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 17, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Willbold et al. U.S. Patent Application Publication 2015/0119336 published April 30, 2015 and Ross et al., 2004, Protein aggregation and neurodegenerative disease, Nature Medicine, 10 Suppl: S10-S17.
For present claims 15, 17, and 26, Willbold et al. teach methods of administering SEQ ID NO: 1 PTLHTHNRRRRR (100% identity and the same length as present SEQ ID NO: 1) as monomers or polymers to treat diseases caused by the formation of amyloid beta oligomers particularly Alzheimer’s disease and Parkinson’s disease wherein the monomers or polymers can be linked to biotin or streptavidin (i.e. substance of claim 26) (please refer to the entire specification particularly the abstract; paragraphs 17-56, 61, 64; claims).
However, Willbold et al. do not specifically teach amyotrophic lateral sclerosis (ALS).
For present claims 15, 17, and 26, Ross et al. teach that Alzheimer’s disease (AD), Parkinson’s disease (PD), and amyotrophic lateral sclerosis (ALS) are all associated with amyloid beta oligomers (please refer to the entire reference particularly the abstract; Table 1; “Amytrophic lateral sclerosis” section; “Commonalities of amyloid structure” section; “Initiation of aggregation” section; “Intermediates in the aggregation process” section).
The claims would have been obvious because the substitution of one known element (i.e. genus of beta amyloid associated disease) for another (i.e. species of amyotrophic lateral sclerosis (ALS)) would have yielded predictable results to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. treating a beta amyloid associated disease with SEQ ID NO: 1) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Claims 15-18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Willbold et al. U.S. Patent Application Publication 2015/0119336 published April 30, 2015; Ross et al., 2004, Protein aggregation and neurodegenerative disease, Nature Medicine, 10 Suppl: S10-S17; and Lauta, 2000, Pharmacological elements in clinical application of synthetic peptides, Fundam Clin Pharmacol, 14: 425-442.
For present claims 15-18 and 26, Willbold et al. teach methods of administering SEQ ID NO: 1 PTLHTHNRRRRR (100% identity and the same length as present SEQ ID NO: 1) as monomers or polymers to treat diseases caused by the formation of amyloid beta oligomers particularly Alzheimer’s disease and Parkinson’s disease wherein the monomers or polymers can be linked to biotin or streptavidin (i.e. substance of claim 26) (please refer to the entire specification particularly the abstract; paragraphs 17-56, 61, 64; claims).
However, Willbold et al. do not specifically teach amyotrophic lateral sclerosis (ALS).
For present claims 15-18 and 26, Ross et al. teach that Alzheimer’s disease (AD), Parkinson’s disease (PD), and amyotrophic lateral sclerosis (ALS) are all associated with amyloid beta oligomers (please refer to the entire reference particularly the abstract; Table 1; “Amytrophic lateral sclerosis” section; “Commonalities of amyloid structure” section; “Initiation of aggregation” section; “Intermediates in the aggregation process” section).
However, Willbold et al. do not specifically teach amidation of peptides.
For present claims 16 and 18, Lauta teaches C-terminal amidation of peptides to increase stability and half-life and carriers to allow for internalization into cells (please refer to the entire specification particularly the abstract; sections 2.3, 2.4, 3).
The claims would have been obvious because the substitution of one known element (i.e. genus of beta amyloid associated disease) for another (i.e. species of amyotrophic lateral sclerosis (ALS)) would have yielded predictable results to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. treating a beta amyloid associated disease with SEQ ID NO: 1; amidation of peptides to increase half-life and stability) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 15-18 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,428,127 in view of Ross et al., 2004, Protein aggregation and neurodegenerative disease, Nature Medicine, 10 Suppl: S10-S17 and Lauta, 2000, Pharmacological elements in clinical application of synthetic peptides, Fundam Clin Pharmacol, 14: 425-442.
For present claims 15-18 and 26, U.S. Patent No. 10,428,127 claims a method of treating Alzheimer’s disease or reducing the formation of amyloid beta oligomers via administering SEQ ID NO: 3 (100% identity and the same length as present SEQ ID NO: 1) or SEQ ID NOs: 1 or 4 (i.e. fusion polypeptides comprising present SEQ ID NO: 1).
However, U.S. Patent No. 10,428,127 does not specifically claim amyotrophic lateral sclerosis (ALS) although ALS is disclosed in the specification.
For present claims 15-18 and 26, Ross et al. teach that Alzheimer’s disease (AD), Parkinson’s disease (PD), and amyotrophic lateral sclerosis (ALS) are all associated with amyloid beta oligomers (please refer to the entire reference particularly the abstract; Table 1; “Amytrophic lateral sclerosis” section; “Commonalities of amyloid structure” section; “Initiation of aggregation” section; “Intermediates in the aggregation process” section).
However, U.S. Patent No. 10,428,127 does not specifically claim amidation of peptides.
For present claims 16 and 18, Lauta teaches C-terminal amidation of peptides to increase stability and half-life and carriers to allow for internalization into cells (please refer to the entire specification particularly the abstract; sections 2.3, 2.4, 3).
The claims would have been obvious because the substitution of one known element (i.e. genus of beta amyloid associated disease) for another (i.e. species of amyotrophic lateral sclerosis (ALS)) would have yielded predictable results to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. treating a beta amyloid associated disease with SEQ ID NO: 1; amidation of peptides to increase half-life and stability) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 15-18 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,224,632 in view of Pieri et al., 2013, Over-expression of N-type calcium channels in cortical neurons from a mouse model of Amyotrophic Lateral Sclerosis, Experimental Neurology, 247: 349-358 and Lauta, 2000, Pharmacological elements in clinical application of synthetic peptides, Fundam Clin Pharmacol, 14: 425-442.
For present claims 15-18 and 26, U.S. Patent No. 11,224,632 claims methods of administering SEQ ID NO: 1 (100% identity and same length as present SEQ ID NO: 1) to treat pain associated with N-type neuronal calcium channels.
However, U.S. Patent No. 11,224,632 does not specifically claim amyotrophic lateral sclerosis (ALS).
For present claims 15-18 and 26, Pieri et al. teach that N-type neuronal calcium channels are elevated in a mouse model of ALS (please refer to the entire reference particularly the abstract; Introduction; Discussion).
However, U.S. Patent No. 11,224,632 does not specifically claim amidation of peptides.
For present claims 16 and 18, Lauta teaches C-terminal amidation of peptides to increase stability and half-life and carriers to allow for internalization into cells (please refer to the entire specification particularly the abstract; sections 2.3, 2.4, 3).
The claims would have been obvious because the substitution of one known element (i.e. genus of utilizing SEQ ID NO: 1 to reduce N-type neuronal calcium channels) for another (i.e. species of N-type neuronal calcium channels in amyotrophic lateral sclerosis (ALS)) would have yielded predictable results to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. reducing N-type neuronal calcium channels with SEQ ID NO: 1; amidation of peptides to increase half-life and stability) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 15-18 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,167,318 in view of Ross et al., 2004, Protein aggregation and neurodegenerative disease, Nature Medicine, 10 Suppl: S10-S17 and Lauta, 2000, Pharmacological elements in clinical application of synthetic peptides, Fundam Clin Pharmacol, 14: 425-442. 
For present claims 15-18 and 26, U.S. Patent No. 10,167,318 claims a method of reducing the formation of amyloid beta oligomers and/or aggregates via administering SEQ ID NO: 2 (100% identity and same length as present SEQ ID NO: 1).
However, U.S. Patent No. 10,167,318 does not specifically claim amyotrophic lateral sclerosis (ALS).
For present claims 15-18 and 26, Ross et al. teach that Alzheimer’s disease (AD), Parkinson’s disease (PD), and amyotrophic lateral sclerosis (ALS) are all associated with amyloid beta oligomers (please refer to the entire reference particularly the abstract; Table 1; “Amytrophic lateral sclerosis” section; “Commonalities of amyloid structure” section; “Initiation of aggregation” section; “Intermediates in the aggregation process” section).
However, U.S. Patent No. 10,167,318 does not specifically claim amidation of peptides.
For present claims 16 and 18, Lauta teaches C-terminal amidation of peptides to increase stability and half-life and carriers to allow for internalization into cells (please refer to the entire specification particularly the abstract; sections 2.3, 2.4, 3).
The claims would have been obvious because the substitution of one known element (i.e. genus of beta amyloid associated disease) for another (i.e. species of amyotrophic lateral sclerosis (ALS)) would have yielded predictable results to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. treating a beta amyloid associated disease with SEQ ID NO: 1; amidation of peptides to increase half-life and stability) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 15-18 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,123,530 in view of Ross et al., 2004, Protein aggregation and neurodegenerative disease, Nature Medicine, 10 Suppl: S10-S17 and Lauta, 2000, Pharmacological elements in clinical application of synthetic peptides, Fundam Clin Pharmacol, 14: 425-442. 
For present claims 15-18 and 26, U.S. Patent No. 10,123,530 claim methods of treating Alzheimer’s and reducing amyloid-beta oligomers via administering SEQ ID NO: 66 (100% identity and same length as present SEQ ID NO: 1).
However, U.S. Patent No. 10,123,530 does not specifically claim amyotrophic lateral sclerosis (ALS).
For present claims 15-18 and 26, Ross et al. teach that Alzheimer’s disease (AD), Parkinson’s disease (PD), and amyotrophic lateral sclerosis (ALS) are all associated with amyloid beta oligomers (please refer to the entire reference particularly the abstract; Table 1; “Amytrophic lateral sclerosis” section; “Commonalities of amyloid structure” section; “Initiation of aggregation” section; “Intermediates in the aggregation process” section).
However, U.S. Patent No. 10,123,530 does not specifically claim amidation of peptides.
For present claims 16 and 18, Lauta teaches C-terminal amidation of peptides to increase stability and half-life and carriers to allow for internalization into cells (please refer to the entire specification particularly the abstract; sections 2.3, 2.4, 3).
The claims would have been obvious because the substitution of one known element (i.e. genus of beta amyloid associated disease) for another (i.e. species of amyotrophic lateral sclerosis (ALS)) would have yielded predictable results to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. treating a beta amyloid associated disease with SEQ ID NO: 1; amidation of peptides to increase half-life and stability) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 15-18 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,591,845 in view of Ross et al., 2004, Protein aggregation and neurodegenerative disease, Nature Medicine, 10 Suppl: S10-S17 and Lauta, 2000, Pharmacological elements in clinical application of synthetic peptides, Fundam Clin Pharmacol, 14: 425-442. 
For present claims 15-18 and 26, U.S. Patent No. 9,591,845 claim methods of treating Alzheimer’s and reducing amyloid-beta oligomers via administering SEQ ID NO: 66 (100% identity and same length as present SEQ ID NO: 1) or SEQ ID NO: 76 (fusion polypeptide comprising present SEQ ID NO: 1).
However, U.S. Patent No. 9,591,845 does not specifically claim amyotrophic lateral sclerosis (ALS).
For present claims 15-18 and 26, Ross et al. teach that Alzheimer’s disease (AD), Parkinson’s disease (PD), and amyotrophic lateral sclerosis (ALS) are all associated with amyloid beta oligomers (please refer to the entire reference particularly the abstract; Table 1; “Amytrophic lateral sclerosis” section; “Commonalities of amyloid structure” section; “Initiation of aggregation” section; “Intermediates in the aggregation process” section).
However, U.S. Patent No. 9,591,845 does not specifically claim amidation of peptides.
For present claims 16 and 18, Lauta teaches C-terminal amidation of peptides to increase stability and half-life and carriers to allow for internalization into cells (please refer to the entire specification particularly the abstract; sections 2.3, 2.4, 3).
The claims would have been obvious because the substitution of one known element (i.e. genus of beta amyloid associated disease) for another (i.e. species of amyotrophic lateral sclerosis (ALS)) would have yielded predictable results to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. treating a beta amyloid associated disease with SEQ ID NO: 1; amidation of peptides to increase half-life and stability) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 15-18 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,030,056 in view of Alfahad et al., 2013, Retroviruses and amyotrophic lateral sclerosis, Antiviral Res, 99(2): 180-187; Ross et al., 2004, Protein aggregation and neurodegenerative disease, Nature Medicine, 10 Suppl: S10-S17; and Lauta, 2000, Pharmacological elements in clinical application of synthetic peptides, Fundam Clin Pharmacol, 14: 425-442. 
For present claims 15-18 and 26, U.S. Patent No. 10,030,056 claims a method of administering SEQ ID NO: 2 (100% identity and same length as present SEQ ID NO: 1) or SEQ ID NOs: 7, 8, or 10 (fusion polypeptides comprising present SEQ ID NO: 1) to treat a secondary disease of HIV or Alzheimer’s disease.
However, U.S. Patent No. 10,030,056 does not specifically claim amyotrophic lateral sclerosis (ALS) as a secondary disease of HIV.
For present claims 15-18 and 26, Alfahad et al. teach that ALS can be a secondary disease of HIV (please refer to the entire reference particularly the abstract; Introduction; sections 3.1, 3.1.1).
However, U.S. Patent No. 10,030,056 does not specifically claim amyotrophic lateral sclerosis (ALS).
For present claims 15-18 and 26, Ross et al. teach that Alzheimer’s disease (AD), Parkinson’s disease (PD), and amyotrophic lateral sclerosis (ALS) are all associated with amyloid beta oligomers (please refer to the entire reference particularly the abstract; Table 1; “Amytrophic lateral sclerosis” section; “Commonalities of amyloid structure” section; “Initiation of aggregation” section; “Intermediates in the aggregation process” section).
However, U.S. Patent No. 10,030,056 does not specifically claim amidation of peptides.
For present claims 16 and 18, Lauta teaches C-terminal amidation of peptides to increase stability and half-life and carriers to allow for internalization into cells (please refer to the entire specification particularly the abstract; sections 2.3, 2.4, 3).
The claims would have been obvious because the substitution of one known element (i.e. one disease associated with beta amyloid associated disease; genus of HIV secondary diseases) for another (i.e. another disease associated with beta amyloid oligomers; species of amyotrophic lateral sclerosis (ALS)) would have yielded predictable results to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. treating a beta amyloid associated disease with SEQ ID NO: 1; amidation of peptides to increase half-life and stability) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patents 9,464,118 and 11,274,125.

Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658